OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
On our prior consideration of this matter we remitted for a further hearing because the record indicated that appellant had made several visits to her son, procured living accommodations and financial means for her son, and that she had failed to undergo psychological testing because of a misdelivery of the notice of appointment.
After the further hearing the Trial Judge concluded that the additional evidence introduced did not change the situation and that he was bound by our prior decision. In light of the additional testimony presented, the Appellate Division, however, found appellant’s testimony as to setting up an apartment for her son was totally discredited, that she had visited Michael but sporadically and had intentionally declined to seek counseling, and that her meager work record was not excused by her claimed illness, which it found exaggerated. It, therefore, adjudged Michael to be permanently neglected and granted the petition to terminate her parental rights. On review of the record, we find that the weight of the evidence comports with the findings of the Appellate Division and is clear and convincing.
Chief Judge Cooke and Judges Jasen, Jones, Wacht-ler, Meyer, Simons and Kaye concur.
Order affirmed, without costs, in a memorandum.